DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on August 16, 2022.  Claims 102-126 are currently pending and are under examination.
Any objections not reiterated below are hereby withdrawn.

Withdrawal of Rejections
The rejection of claim 113 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claim.
The rejection of claims 102-126 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to the claims.
The rejection of claims 102-104, 110-18, 120, 121, 123-126 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,988,746 B2 is withdrawn based on the filing and approval of a terminal disclaimer in the file history.
The rejection of claims 102-104, 110-18, 120, 121, 123-126 on the ground of nonstatutory double patenting as being unpatentable over claim 66 of copending Application No. 17/427,974 (US 2022/0025343 A1) in view of claims 1-16 of U.S. Patent No. 10,988,746 B2 is withdrawn based on the approval of a terminal disclaimer to the U.S. Patent and the copending application not yet examined and the instant application is in condition for allowance.
The rejection of claims 102-104, 110-120, 121, 123-126 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, and 41 of copending Application No. 17/193,455 (US 2021/0277372 A1) in view of claims 1-16 of U.S. Patent No. 10,988,746 B2 is withdrawn based on the approval of a terminal disclaimer to the U.S. Patent and the copending application not yet examined and the instant application is in condition for allowance.
The rejection of claims 102-118, 120, 121, 123-126 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10, 20, and 21 of copending Application No. 17/210,129 (US 2021/0207114 A1) in view of claims 1-16 of U.S. Patent No. 10,988,746 B2 is withdrawn based on the approval of a terminal disclaimer to the U.S. Patent and the copending application not yet examined and the instant application is in condition for allowance.

Claim Objections
Claim 105 is objected to because of the following informalities:  there is a disclosure of amino acid sequences that are encompassed by the sequence disclosure rules.  A SEQ ID NO: identifier is missing for the HLTAVGK sequence disclosed.  Appropriate correction is required.

Allowable Subject Matter
Claims 102-126 are allowable.
This application is in condition for allowance except for the following formal matters: Claim 105 is objected to because of the following informalities:  there is a disclosure of amino acid sequences that are encompassed by the sequence disclosure rules.  A SEQ ID NO: identifier is missing for the HLTAVGK sequence disclosed.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        August 26, 2022